DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,15,24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama (US Pub No. 20170278916) .


 	With respect to claim 1, Maruyama discloses a substrate (10,Fig.5) having an active area (DR) and a bending area (PR); at least one first inorganic dielectric film (right on TFT1 channel layer covering it or surrounding it from left and right, and under it,Fig.5)  on the substrate; a first thin film transistor disposed on at least one first inorganic dielectric layer film (TFT1, Fig.5) in the active area , the first thin film transistor having a first semiconductor layer (CH1, para 25), a first source electrode, and a first drain electrode (142,140 and the interconnect above 140,Fig.5); a second thin film transistor (TFT2) disposed on the at least one first inorganic dielectric film (Fig.5), in the active area, the second thin film transistor having a second semiconductor layer (Para 26, oxide semiconductor), a second source electrode (SE2,Fig.5), and a second drain electrode (DE2,Fig.5); at least one layer of a second 
the art cited above such that source and drain electrodes are made from same material in order to economize the process and lower the cost.

 	With respect to claim 15, Naruyama discloses wherein the first semiconductor layer includes a polycrystalline semiconductor layer (Para 25) and the second semiconductor layer includes an oxide semiconductor layer (Para 26).
 	With respect to claim 24, Natuyama discloses first planarization layer (top layer of 116,Fig.5) disposed at the at least one opening (where the plug for 116 is formed,Fig.5), wherein the at least one opening exposes a lateral surface of the at least one layer of inorganic dielectric film(the opening continues down all the way to the bottom layer of 116,Fig.5, the lateral surface is the edges of the bottom layer,Fig.5) ; and wherein the first planarization layer is disposed on the lateral surface of the at least one layer (it does not say directly on,Fig.5) of inorganic dielectric film (bottom layer of the 116,Fig.5). However, the art cited above does not explicitly disclose wherein the bottom layer is an inorganic dielectric material. On the other it would have been obvious to one of ordinary skill in the art at the time of invention to modify the art cited above such that the bottom layer is made out of an inorganic dielectric material, such as silicon nitride, because they are common in industry.

a first planarization layer disposed at the at least one opening,
 	With respect to claim 24,Maryama discloses wherein the at least one opening exposes a lateral surface of the at least one layer of first inorganic dielectric film, the at least one second inorganic dielectric film and the at least one third inorganic dielectric film (CP1 goes through all those dielectric layers,Fig.5). However, Maryama does not .


Allowable Subject Matter
Claims 2-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed on 11/05/2021 have been fully considered but they are not persuasive. Applicant’s interpretation of examiners rejection is not correct. As was discussed in the interview, the first dielectric layer is right above 36 and below GE1, the second dielectric layer is right below CH2 and third dielectric layer is merely completely covering GE2. Therefore; the limitation of first opening formed in the bending area is satisfied.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895